Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 51-70 are pending in this application.
Response to Amendment
2.	Applicant’s amendment filed 08/23/2022 in response to the previous Office Action (05/24/2022) is acknowledged.  Rejections of claims 51-70 under 35 U.S.C. 112(a) (item 6) and the nonstatutory double patenting rejection (item 4) have been maintained. The 35 U.S.C. 112(b) rejection (items 8a-8b) has been obviated.    

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 10-19, 21-24, 26-32 and 35-38 of U.S. Patent No. 10,836,764. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-2, 6, 10-19, 21-24, 26-32 and 35-38 of U.S. Patent No. 10,836,764.  Note that during prosecution of parent case 16/326,522 (now patent’764), applicant’s elected compound (106) or the fifth species recited in patent’764 is the same species recited in instant claim 51.
				Response to arguments
	Applicant’s argument filed 08/23/2022 has been fully considered but it is not persuasive.
Applicants disagree with the rejection but asks that the obviousness-type double patenting rejection be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 59-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of the occurrence or onset of one or more symptoms associated with obesity, type 2 diabetes, drug and alcohol addiction or a seizure disorder, does not reasonably provide enablement for the prevention of the occurrence or onset of one or more symptoms associated with obesity, type 2 diabetes, drug and alcohol addiction or a seizure disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In claim 59, it is recited a method of prevention of the occurrence or onset of one or more symptoms associated with obesity, type 2 diabetes, drug and alcohol addiction or a seizure disorder, but the specification is nor enabled for such a scope.
 
A number of factors are relevant to whether undue experimentation would be required to practice the claimed invention, including “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

The scope of the claims is not adequately enabled solely based on the activity 
related to 5-HT2c receptor activity provided in the specification.  Test procedures are disclosed at pages 64-108, however, there is nothing in the disclosure regarding how this data correlates to the prevention of the occurrence or onset of one or more symptoms associated with obesity, type 2 diabetes, drug and alcohol addiction or a seizure disorder.  There is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be
chemically non-equivalent and there is no basis in the prior art for assuming the same. Note In re Surrey, 1 51 USPQ 724 regarding sufficiency of disclosure for a Markush group.
Thus, factors such as ‘sufficient working examples', ‘the level of skill in the art' and ‘predictability', etc. have been demonstrated to be sufficiently lacking in the use of the invention.  ln view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Note that, to this day the only thing available is the treatment of patients suffering from the occurrence or onset of one or more symptoms associated with obesity, type 2 diabetes, drug and alcohol addiction or a seizure disorder, but not the prevention of the occurrence or onset of one or more symptoms associated with obesity, type 2 diabetes, drug and alcohol addiction or a seizure disorder in the first place.  In order to overcome this rejection, the examiner recommends that applicants delete “prevention of” from claims 59 and 70.

				Response to arguments
	Applicant’s argument filed 08/23/2022 has been fully considered but it is not persuasive.



Applicants argue that the amendment of claims 59 and 70 as supported by the specification would overcome the enablement rejection raised above. 

    PNG
    media_image1.png
    198
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    213
    629
    media_image2.png
    Greyscale

Applicants argue that the working test examples and in vitro activity demonstrated in Tables B and C provides sufficient support.  Applicants also argue claim 59 and claim 70 as amended recite the prevention of the occurrence or onset of one or more of the specified symptoms associated with the recited conditions, rather than the prevention of the conditions themselves. The examiner disagrees with applicant’s argument. Whether the prevention is for the occurrence or onset of one or more of the specified symptoms or the conditions themselves, there is no support in the specification. Note that no one was able to accomplish 100% prevention of the occurrence or onset of one or more of the specified symptoms. Applicants have to show in vivo test that enables 100% prevention of the occurrence or onset of one or more of the specified symptoms.  It is recommended again that applicants delete “prevention” to overcome this rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



September 1, 2022